Citation Nr: 0939205	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  06-12 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for chronic pain 
syndrome.

2.  Entitlement to service connection for diabetes mellitus, 
type II.

3.  Entitlement to service connection for a gastrointestinal 
disability, to exclude colitis.

4.  Entitlement to service connection for a cervical spine 
disability, to include as secondary to the Veteran's service-
connected degenerative disc and joint disease of the 
lumbosacral spine.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
colitis. 

6.  Entitlement to a rating in excess of 60 percent for 
degenerative disc and joint disease of the lumbosacral spine.

7.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), evaluated as 50 percent disabling 
prior to November 27, 2006, and as 70 percent disabling 
therefrom.

8.  Entitlement to a rating in excess of 10 percent for 
hypertension.

9.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Senior Counsel


INTRODUCTION

The Veteran had active service from September 1975 until 
February 1990.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Oakland, California.

With respect to the gastrointestinal issue, it is noted that 
a claim of entitlement to service connection for colitis was 
denied by the RO in an April 2003 rating decision.  The 
Veteran did not appeal that determination and it became 
final.  38 U.S.C.A. § 7105.  Then, in May 2004, the Veteran 
requested that the claim of entitlement to service connection 
for colitis be reopened.  While specifically mentioning 
colitis in her May 2004 communication, the Board finds that 
the Veteran's current claim can be more broadly construed as 
a general gastrointestinal disability, not limited to 
colitis.  In this regard, the Federal Circuit has held that a 
claim for one diagnosed disease cannot be prejudiced by a 
prior claim for a different diagnosed disease. Rather, the 
two claims must be considered independently because they rest 
on distinct factual bases. Boggs v. Peake, 07-7137 (Fed. Cir. 
Mar. 26, 2008).  Therefore, it is determined that the 
gastrointestinal claim is best divided into two issues, one 
involving whether new and material evidence has been received 
to reopen the previously denied colitis claim and one 
addressing a general gastrointestinal disability on the 
merits as an initial claim.  As the broader claim is found to 
have been impliedly considered by the RO in the September 
2004, the Board finds that it is in appellate status at 
present time.  

Although a claim of entitlement to service connection for a 
cervical spine disability had been previously denied in an 
April 2003 rating decision, for the reasons discussed in the 
body of this decision, that adjudication is found not to be 
final.  Thus, the issue is appropriately characterized as set 
forth on the title page.  

The issue of entitlement to service connection for a 
gastrointestinal disability, to exclude, colitis, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  Additionally a final decision will be 
deferred on the colitis claim, as it is deemed to be an 
intertwined issue.


FINDINGS OF FACT

1.  Chronic pain syndrome or other generalized pain disorder 
was not manifest during service or for many years thereafter; 
no competent evidence relates currently diagnosed chronic 
pain syndrome to active service.  

2.  Gestational diabetes was shown during an in-service 
pregnancy and resolved thereafter without residuals; the 
competent evidence does not demonstrate that currently 
diagnosed diabetes mellitus is causally related to active 
service.

3.  The service treatment records show reported neck pain and 
contain x-ray evidence of disability; the post-service 
treatment records reflect essentially continuous complaints 
and treatment referable to the cervical spine, with a current 
diagnosis of spondylosis and evidence of degenerative 
arthropathy and stenosis.  

4.  Throughout the rating period on appeal, there is no 
showing of unfavorable ankylosis of the entire lumbar spine, 
or disability comparable thereto.

5.  Prior to November 27, 2006, the Veteran's PTSD was not 
productive of occupational and social impairment with 
deficiencies in most areas; the competent evidence 
demonstrated normal speech and essentially normal thought 
processes, with no panic attacks, obsessional rituals, 
spatial disorientation or neglect of personal appearance.

6.  From November 27, 2006, the Veteran's PTSD was not 
productive of total occupational and social impairment; the 
competent evidence demonstrated normal communication and 
intact memory, with no delusions, or disorientation, and no 
inability to perform the activities of daily living.  

7.  Throughout the rating period on appeal, there is no 
demonstration of diastolic pressure predominantly 110 or 
more, or systolic pressure of predominantly 200 or more.

8.  The competent evidence of record does not demonstrate 
visual impairment or loss of use of any extremity; the 
Veteran is not service-connected for ankylosis of either knee 
or of either hip, nor is such ankylosis demonstrated in the 
record.


CONCLUSIONS OF LAW

1.  Chronic pain syndrome was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  Diabetes mellitus was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).

3.  A cervical spine disability diagnosed as degenerative 
arthropathy and stenosis was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

4.  The criteria for a rating in excess of 60 percent for 
degenerative disc and joint disease of the lumbosacral spine 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 
5242, 5243 (2008).

5.  The criteria for entitlement to an increased rating for 
PTSD, evaluated as 50 percent disabling prior to November 27, 
2006, and as 70 percent disabling therefrom, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 
(2008).

6.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.104, 
Diagnostic Code 7101 (2008).

7. The criteria for financial assistance in the purchase of 
an automobile or other conveyance and adaptive equipment, or 
adaptive equipment only, have not been met. 38 U.S.C.A. §§ 
3901, 3902, 5107 (West 2002); 38 C.F.R. § 3.808 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of a decision of the Board, a court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

Regarding the service connection claims, a June 2004 letter 
apprised the Veteran of the types of evidence necessary to 
substantiate the claims, and of the division of 
responsibility between VA and a claimant in developing an 
appeal.  Moreover, a subsequent March 2006 communication 
explained how VA determines disability ratings and effective 
dates.  

It is recognized that the March 2006 Dingess letter was 
provided subsequent to the adverse rating decision on appeal.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the notice missing from the preadjudicatory 
letter was satisfied by the RO's communication in March 2006.  
Thus, with the issuance of that correspondence, fully 
compliant notice has been achieved.  Furthermore, following 
such notice, the claims were readjudicated with the issuance 
of a supplemental statement of the case in January 2007.  
Consequently, the Board finds that, regarding the service 
connection claims being decided on appeal, any timing 
deficiency has been appropriately cured.  

Next considering the increased rating claims, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

The June 2004 notice here did not comply with the 
requirements of Vazquez-Flores.  
Such deficiency is not presumed to be prejudicial.  Shinseki 
v. Sanders, supra.  However, even considering the possibility 
of prejudice, any prejudice here is found to have been 
overcome.  Indeed, the February 2006 statement of the case 
set forth the diagnostic criteria for the disability at issue 
and also included the provisions of 38 C.F.R. §§ 3.321 and 
4.1, which reference impairment in earning capacity as a 
rating consideration.  Furthermore, a March 2006 Dingess 
letter apprised the Veteran of the need to show the nature 
and symptoms of his condition and the impact of his 
disability on his employment. 

Based on the above, the Veteran can be expected to understand 
what was needed to support the claim, including the impact of 
the disability in question on her daily life and ability to 
work.  Accordingly, the notice errors here did not affect the 
essential fairness of the adjudication.  Based on the above, 
the presumption of prejudice is rebutted.  

For the foregoing reasons, the Board concludes that adequate 
notice was provided to the Veteran prior to the transfer and 
certification of her case to the Board and that no further 
development is required with respect to the duty to notify.  

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting her in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claim are of record.  
The Board has carefully reviewed such statements and 
concludes that no available outstanding evidence has been 
identified.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

I.  Service Connection

The Veteran is claiming entitlement to service connection for 
diabetes and for  chronic pain syndrome.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).  
It is further noted that additional disability resulting from 
the aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a). See Allen v. Brown, 7 Vet. App. 439, 448 
(1995). 

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Chronic Pain Syndrome

In the present case, the service treatment records reveal 
care for various orthopedic complaints, such as lumbosacral 
myalgia spasms, right wrist sprain and medial epicondyle of 
the right elbow.  However, such service records fail to show 
treatment for generalized chronic pain syndrome, 
fibromyalgia, or any other similar disorder.  

Following separation from active service in February 1990, 
the clinical evidence reveals treatment for various pain 
complaints.  For example, VA records in May 1991 show 
treatment for right hand sprain.  VA and private records 
dated in 1993 show treatment for pain involving the neck, 
bilateral hands, biceps, left thumb, left ankle, left 
Achilles tendon, and bilateral feet.  However, such 
complaints were attributable to specific orthopedic 
disorders, such as an Achilles tendon tear, thumb strain, and 
pes planus, and there was no diagnosis of chronic pain 
syndrome or of any rheumatoid/systemic disorder at that time.  
Myofascial pain syndrome was reported in March 1993 and 
thereafter.  Such records also indicate that the Veteran had 
been involved in a motor vehicle accident in December 1992.  
An April 1993 treatment report stated that the car accident 
resulted in injury to the neck, back, bilateral feet, lower 
legs, and fingers.  A March 1994 record further noted that 
the Veteran injured her head, neck, back, left Achilles 
tendon, and right great toe in the car accident.  Other 
private records dated in 1994 and 1995 show diagnoses of 
chronic myofascial pain in the cervical, thoracic, and lumbar 
spine.  

Next, in April 2001, a VA treatment report showed a diagnosis 
of rule out polymyalgia rheumatica and rule out fibromyalgia.  
VA records dated in 2002 reflect a history of diffuse joint 
pain and contained assessments of chronic pain syndrome.  VA 
reports dated in August 2002, August 2004, August 2005, and 
October 2006 collectively indicate that the chronic pain 
syndrome was secondary to cervical disc disease, lumbar facet 
arthropathy, lumbar radiculopathy, and degenerative joint 
disease of the knees and back.  It is noted that service 
connection is in effect for lumbar and bilateral knee 
disabilities.  

Again, the first post-service demonstration of disability 
described as involving generalized chronic pain is not shown 
until 1993, three years following discharge, and diagnoses of 
chronic pain syndrome were not shown until 2002, over a 
decade after separation.  In this regard, evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges that the Veteran is competent to give 
evidence about what she experienced; for example, she is 
competent to discuss her current pain and other experienced 
symptoms. See Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that in certain situations, lay 
evidence can even be sufficient with respect to establishing 
medical matters such as a diagnosis.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Similarly, the U.S. Court of 
Appeals for Veterans Claims has held that when a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation. Barr 
v. Nicholson, 21 Vet. App. 303 (2007).

In the present case, the claimed symptoms of chronic pain are 
found to be capable of lay observation and thus the Veteran's 
statements constitute competent evidence.  The Board must now 
consider the credibility of such evidence.  Again, the post-
service record fails to demonstrate any treatment for any 
generalized pain disorder until several years after 
separation from active service.  Therefore, to the extent 
that the Veteran is contending to have experienced continuous 
symptomatology since active service, her statements, while 
competent, are not deemed to be credible.  Therefore, the 
absence of documented treatment is found to be more probative 
than the Veteran's competent statements.  Accordingly, 
continuity of symptomatology is not here established by 
either the competent evidence or the Veteran's own 
statements.  

It is also acknowledged that competent medical evidence 
appears to causally relate the chronic pain syndrome to 
service-connected disabilities.  However, an award of service 
connection on a secondary basis is not warranted here because 
the impression of "chronic pain syndrome," in this case, 
appears to simply describe symptoms associated with the 
already service-connected disabilities.  As the diagnosed 
"chronic pain syndrome" has not been shown to involve any 
distinct and separate symptoms other than the pain from the 
already service-connected disabilities, a grant of service 
connection for the pain syndrome itself would constitute 
impermissible pyramiding.  Esteban v. Brown, 6 Vet. App. 259, 
262 (1994); 38 C.F.R. § 4.14.  

For the foregoing reasons, there is no support for a grant of 
service connection for chronic pain syndrome.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

B.  Diabetes

The service treatment records reflect multiple diagnoses of 
diabetes in 1987.  Records dated in March 1987 and April 1987 
more specifically described the disorder as gestational 
diabetes, with a recent onset.  Such diagnoses arose during 
pregnancy.  Following such pregnancy, no further in-service 
diagnoses of diabetes were shown.

While recognizing the chronicity provisions of 38 C.F.R. 
§ 3.303(b), it is not found that chronic disease was found in 
service in this case.  Indeed, while diabetes is a chronic 
disease, gestational diabetes, by definition, is associated 
with a period of pregnancy and thus resolves following the 
pregnancy.  Therefore, 38 C.F.R. § 3.303(b), and the 
presumptive provisions relating to chronic disease do not 
enable a grant of service connection here.

Following separation from active service, there is no showing 
of diabetes until February 2003, when as assessment of "rule 
out diabetes mellitus" was shown.  Again, evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  Moreover, as diabetes is not 
capable of lay observation, the Veteran's own statements 
cannot establish continuity of symptomatology dating back to 
active service in the instant case.  In any event, the 
Veteran has not expressly claimed such continuity of 
symptomatology here.  Furthermore, no competent medical 
evidence causally relates current diabetes to active service.  
In fact, a VA examiner in November 2006 reached the opposite 
conclusion, specifically finding that, based on the 20-year 
gap between active service and the appearance of laboratory 
values consistent with diabetes, her current diabetes was 
more likely than not due to obesity, diet and lack of 
exercise than to the gestational diabetes shown in service.  
As that opinion was offered following a review of the claims 
folder, and after a thorough objective examination, and as it 
was accompanied by a clear rationale, it is found to be 
highly probative.  Moreover, no other competent evidence of 
record refutes that opinion.  

The Veteran herself may believe that her current diabetes is 
related to service.  However, the question of etiology here 
involves complex medical issues that she is not competent to 
address as a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

C.  Cervical Spine Disability

In the present case, the RO first adjudicated a claim of 
entitlement to service connection for a cervical spine 
disability, characterized as degenerative joint disease, in 
an April 2003 rating decision.  At that time, the claim was 
denied on a direct basis.  The Veteran did not appeal that 
determination.  Under such circumstances, such claim would 
typically be deemed final.  38 U.S.C.A. § 7105.  
Final claims require the receipt of new and material evidence 
in order to be again considered on the merits.  38 C.F.R. 
§ 3.156(a).  However, for the reasons explained below, the 
Board finds that finality did not attach to the April 2003 
rating decision in this case.

Of record at the time of the April 2003 rating decision 
denying entitlement to service connection for a cervical 
spine disability was an in-service x-ray report dated in 
October 1976.  Such report noted a complaint of neck pain for 
two days and further revealed reversal of C4-5 lordotic 
curve, apparently a result of muscle spasm, and minimal 
spurring of C5.

The October 1976 in-service x-ray report was not discussed by 
the RO in rendering their denial of the claim in April 2003.  
The rating decision indicated that the service records were 
absent any treatment for neck pain, which based on the above, 
is an inaccurate statement.  

The Board finds that the RO's failure to consider critical 
evidence of record in April 2003 constitutes clear and 
unmistakable error (CUE) such as to nullify the finality of 
that decision.  Indeed, a valid claim of CUE exists where 
either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied. 
Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
Moreover, while harmless errors not altering the outcome of a 
decision would not rise to the level of CUE, the failure to 
identify in-service treatment of neck pain is not harmless 
here, because the post-service evidence demonstrates 
essentially continuous neck complaints.

For the foregoing reasons, then, the RO's April 2003 denial 
of service connection for a cervical spine disability is 
found to contain CUE.  Hence, it is not a valid final 
decision.  Consequently, this obviates the need to consider 
the provisions of 38 C.F.R. § 3.156, relating to new and 
material evidence.  Instead, the Board may initially consider 
the claim on the merits.   

Again, the service treatment records contained x-ray findings 
of reversal of C4-5 lordotic curve, apparently a result of 
muscle spasm, and minimal spurring of C5.  Neck pain was 
reported by the Veteran at that time.

Following the Veteran's separation from active service in 
February 1990, the post-service records revealed complaints 
of neck pain in a private treatment report dated shortly 
thereafter, in September 1990.  X-rays taken at that time 
were unremarkable.
Subsequently, VA treatment records dated in August 1991 and 
March 1992 reflect continued complaints of neck soreness.  
The latter report diagnosed a sore neck, of unknown etiology.  
The clinical records then indicate a motor vehicle accident 
in December 1992, with fairly consistent cervical complaints 
and treatment thereafter.  A private cervical spine x-ray 
report of July 1993 showed degenerative arthropathy with 
neural foraminal stenosis.  An April 1994 private assessment 
was of probable cephalalgia/neck pain, status post whip-lash 
type injury.  VA records dated in 2000 revealed findings of 
cervical disc disease.  VA examination in June 2000 showed 
pain with range of motion testing.  A VA orthopedic consult 
dated in April 2001 contained a report of medical history in 
which the Veteran stated that she had neck and shoulder pain 
in service in the 1980s and that she had received injections 
into the neck muscles at Air Force facilities in Turkey.  She 
then stated that her neck problems were aggravated in a car 
accident in the early 1990s.  Finally, 
cervical disc disease is noted in VA treatment reports dated 
from 2004 to 2006.  

The competent evidence, as detailed in pertinent part above, 
serves as a basis for a grant of service connection for a 
neck disability.  Indeed, the service treatment records 
clearly reflect neck complaints, as well as radiographic 
evidence of disability.  The Veteran was then discharged, 
with no separation examination, and complained of neck 
problems about 7 months later, in September 1990.  While the 
record does clearly indicate a motor vehicle accident in 
December 1992, there was already an established pattern of 
chronic neck problems prior to that incident, as evidenced by 
post-service clinical records dated in September 1990, August 
1991 and March 1992.  Essentially, the service records 
indicate neck complaints and such complaints have been fairly 
continuously reported and treated since the Veteran's 
discharge.  Although no competent etiologic opinion is of 
record, the numerous documented instances of neck treatment, 
and the Veteran's credible lay statements as to continuity of 
symptomatology, are sufficient to link the current disability 
to her active service in this case.    

In sum, service connection is warranted for a cervical spine 
disability.  In reaching this conclusion, the evidence is at 
least in equipoise, and the benefit of the doubt doctrine has 
been applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

III.  Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In evaluating musculoskeletal disabilities, the Board must 
also consider additional functional limitation due to factors 
such as pain, weakness, fatigability, and incoordination.  
See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  

A.  Degenerative Disc and Joint Disease of the Lumbosacral 
Spine

Throughout the rating period on appeal, the Veteran has been 
assigned a 60 percent evaluation for his service-connected 
low back disability.  

The Board first notes that, pursuant to Diagnostic Code 5243, 
for intervertebral disc syndrome, evaluations may be based on 
frequency of incapacitating episodes.  However, this code 
section does not afford a rating in excess of 60 percent and 
therefore cannot enable a higher evaluation here.  

The Board will now consider whether an increase is warranted 
via application of the 
general rating formula for diseases and injuries of the 
spine.  Under that general rating formula, a 30 percent 
rating is provided for forward flexion of the thoracolumbar 
spine 40 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent rating is assigned 
for unfavorable ankylosis of the thoracolumbar spine.  To 
achieve the next-higher 100 percent evaluation, the evidence 
must show unfavorable ankylosis of the entire lumbar spine.  

The evidence of record here does not establish lumbar 
ankylosis.  To the contrary, although the Veteran presented 
in a wheelchair and reported constant low back pain, a July 
2004 VA examination showed that she could gingerly flex to 20 
degrees.  She could extend the back to the upright position 
(0 degrees), and had lateral flexion to 10 degrees.  She 
could rotate the shoulder to 15 degrees.  She had complaints 
of back pain with all movement and was unable to walk on her 
heels or tiptoes.  Her gait was slow and deliberate and there 
was tenderness to palpation of the lumbar spine.  
Nevertheless, none of these objective findings reveals a 
disability picture akin to ankylosis of the entire lumbar 
spine, precluding entitlement to the next-higher 100 percent 
evaluation under the general rating formula.  

At the most recent VA examination, performed in November 
2006, the Veteran ambulated with a walker and had a slow, 
deliberate gait.  She could not tandem walk and had 
tenderness to the spine.  However, the spine was not 
ankylosed.  During the examination, she intermittently flexed 
her spine to 90 degrees without complaints of pain.  However, 
on formal examination, she could forward bend to 45 degrees, 
with a DeLuca factor of 10 degrees, and could extend to 3 
degrees, with a DeLuca factor of 3 degrees.  She could rotate 
to 30 degrees and also could lateral bend to 30 degrees.  
Pain, fatigability, and lack of endurance caused a reduction 
in range of motion.  However, even taking this into 
consideration, she still had forward flexion, rotation, and 
lateral bending of the spine which although severely 
restricted is not tantamount to ankylosis.  Again, such 
findings are contemplated by the 60 percent evaluation 
already in effect throughout the rating period on appeal.  
Absent a showing of a disability picture involving ankylosis 
of the entire spine or disability comparable thereto, a 
higher rating is not warranted.  

The Board notes that the current 60 percent rating was 
assigned under Diagnostic Code 5293, in effect prior to 
September 2002.  The schedular criteria for the 60 percent 
rating contemplated pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  The current diagnostic codes provide that objective 
neurological abnormalities should be rated separately under 
an appropriate code from the orthopedic manifestations.  
Here, the highest rating for the orthopedic manifestation of 
the thoracolumbar spine only would be 50 percent for 
unfavorable ankylosis of the thoracolumbar spine, which the 
Veteran does not have.  Moreover, on examination in November 
2006 her ankle reflexes were 2+bilaterally, and the examiner 
noted that only minimal neurological symptoms were 
attributable to her lumbar spine condition.  Consequently, 
the Board finds no basis for a separate rating based on 
neurological manifestations, and, therefore, overall, a 
rating higher than the 60 percent currently assigned is not 
appropriate.

The Board also notes that an award of a total disability 
rating based on individual unemployability (TDIU) had been in 
effect from May 24, 1994, until November 27, 2006.  Moreover, 
per a January 2007 rating decision, the TDIU award was only 
terminated because it had become moot in light of a schedular 
increase for PTSD that yielded the Veteran a combined 100 
percent disability rating.  Under these circumstances, no 
further discussion is required regarding the Veteran's 
ability to work, since either TDIU or a total 100 percent 
schedular rating has been in effect throughout the entirety 
of the rating period on appeal.  

In sum, there is no support for an evaluation in excess of 60 
percent for the Veteran's low back disability for any portion 
of the rating period on appeal.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

B.  PTSD

For the period prior to November 27, 2006, the Veteran is 
assigned a 50 percent rating for PTSD.  

PTSD is evaluated under the general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Under this general rating formula, a
50 percent evaluation is warranted where the evidence 
demonstrates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships. 

In order to be entitled to the next-higher 70 percent rating 
under Diagnostic Code 9411, the evidence must show 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The medical evidence during the period in question includes a 
July 2004 VA examination.  At that time, the Veteran was 
dressed casually, and no hygiene problems were indicated.  
She reported an angry mood.  She also endorsed intrusive 
thoughts, but denied hallucinations.  She noted past suicidal 
thoughts but had no current plans or intentions of harm.  Her 
affect was irritable.  She had clear speech that was normal 
in rate, volume, and tone.  Her thought processes showed no 
loosening of association or flight of ideation. She was not 
delusional.  She was oriented and her insight and judgment 
were fair.  Her short and long-term memory were within normal 
limits and testing revealed no attention deficit.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 45.  

Mental outpatient treatment notes dated in March 2006 and 
June 2006 indicated feelings of depression and anger.  She 
noted that a VA statement that she did not have suicidal 
issues was inaccurate.  She also noted sleep impairment.  The 
Veteran also indicated that she had problems with her 
daughter, who was the product of the in-service rape that 
served as her PTSD stressor.  Objectively, she was oriented 
times three and her memory was within normal limits.  She had 
feelings that "life isn't worth it anymore."  However, she 
denied that she would ever kill herself.  She had periods of 
depression and periods of hyperactivity and excessive energy.  
She also had impulsive spending sprees and tried to do more 
than she could accomplish.  She also endorsed mood swings and 
flashbacks.  

Despite the subjective complaints detailed above, the overall 
objective findings of record do not satisfy the next-higher 
70 percent evaluation.  For example, such evidence does not 
establish speech or thought disorders.  To the contrary, the 
July 2004 VA examination indicated that speech was normal and 
thought processes were intact, with no evidence of a thought 
disorder.  Further, other cognitive testing, such as for 
memory, was within normal limits.  Additionally, while 
depression is noted, 
there is no showing that this symptom affected her ability to 
function independently, appropriately and effectively, and 
panic attacks were not demonstrated.  Moreover, the competent 
evidence does not demonstrate spatial disorientation.  To the 
contrary, both the July 2004 VA examination and the 
subsequent clinical records indicate that she was fully 
oriented and there is no showing of inability to take care of 
activities of daily living and to maintain personal hygiene 
due to PTSD.  Moreover, although unhappy with life, the 
Veteran very emphatically indicated that she would not 
attempt to harm herself, as noted in the 2006 clinical 
records.  

The Board does acknowledge some impaired impulse control, 
manifested by shopping sprees.  However such symptomatology, 
standing alone, does not demonstrate a disability picture 
more nearly approximating the next-higher 70 percent 
evaluation under Diagnostic Code 9411 during the period in 
question.  

In further finding against assignment of the next-higher 70 
percent rating for PTSD prior to November 27, 2006, the Board 
points to the veteran's Global Assessment of Functioning 
(GAF) scores.  GAF is a scale used by mental health 
professional and reflects psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  The scale may be relevant in 
evaluating mental disability.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994). 

In the present case, VA examination in July 2004 reflects a 
GAF score of 45.  
In this regard, GAF scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  However, the severity of her symptoms 
is already contemplated by the 50 percent evaluation in 
effect throughout the period in question.  Given this, and 
given that symptoms such as suicidal ideation and severe 
obsessional rituals have not been clearly demonstrated in the 
record, the GAF score here does not justify assignment of the 
next-higher 70 percent evaluation.  

Based on the foregoing, there is no basis for an initial 
evaluation in excess of 50 percent for the veteran's PTSD 
prior to November 27, 2006.  

Effective November 27, 2006, a 70 percent rating is assigned 
for the Veteran's PTSD.  

In order to be entitled to the next-higher 100 percent 
evaluation for PTSD, the evidence must demonstrate total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

The evidence of record during the rating period in question 
includes a November 2006 VA examination.  At that time, she 
reported feeling "pretty hopeless."  Her outlook on life 
was very negative.  She reported feeling constantly tired and 
had poor concentration.  She also endorsed crying spells and 
had suicidal thoughts constantly, saying she would welcome 
death.  She reported that she attempted suicide twice, most 
recently in August 2006, though no one else was aware of 
this.  She had no social activity and hated being around men.  
Elsewhere in the examination report, it was indicated that 
she continued to suffer from nightmares and intrusive 
thoughts relating to her in-service rape.  Hypervigilance and 
increased arousal were also noted.  

Upon mental status examination, the Veteran was casually 
attired and appropriately groomed.  Her mood was depressed 
and there was some constriction of affect.  Her speech was 
logical, with some spontaneity, and rate and flow were 
essentially within normal limits.  Reality testing seemed 
satisfactory and there was no evidence of hallucinations or 
delusions.  However, she did report hearing voices from the 
outside whispering inside her head.  Such voices generally 
had negative messages directed toward her.  The examiner 
found that the Veteran was not dangerous to herself or 
others, and she was alert and well-oriented.  There were no 
major psychiatric barriers to her maintaining the activities 
of daily living.  Her remote memory was grossly intact and 
she was aware of recent events and could name the president 
and governor of her state.  She had complaints of forgetting 
things, which the examiner attributed to poor concentration.  
Her insight and judgment were fair, but the examiner stated 
that such conclusion, based on a scarcity of evidence, was 
questionable.  A GAF score of 41 was assigned and the Veteran 
was deemed competent to manage her own funds.     

The Board has reviewed the evidence of record and finds no 
support for the assignment of a 100 percent evaluation here.  
For example, the competent evidence does not demonstrate 
gross impairment in thought processes or communication.  To 
the contrary, the November 2006 VA examination revealed 
logical and spontaneous speech.  Moreover, although that 
report indicated that the Veteran sometimes heard voices, the 
record here is not sufficiently demonstrative of delusions or 
hallucinations such as to enable a finding that the 
disability picture most nearly approximates a total rating 
under Diagnostic Code 9411.  Indeed, she was deemed competent 
to manage her own funds, demonstrating the examiner's belief 
that she had good contact with reality.  

The evidence of record further fails to reveal grossly 
inappropriate behavior or show that the veteran was a 
persistent danger to herself or others.  Regarding the 
latter, the VA examiner in November 2006 expressly found that 
the Veteran was not at risk for harming herself or others.  
Moreover, while she endorsed constant suicidal ideation, this 
is contemplated by the 70 percent evaluation in effect during 
the period in question.  

The competent medical record also fails to demonstrate an 
intermittent inability to perform activities of daily living,  
including maintenance of minimal personal hygiene.  Indeed, 
she was noted to be appropriately groomed at the November 
2006 VA examination.  The evidence of record also fails to 
reveal disorientation to time or place or memory loss for 
names of close relatives, own occupation or own name.  To the 
contrary, remote memory was grossly intact upon mental status 
examination, and the Veteran was fully oriented.  Moreover, 
the GAF score of 41 is not reflective of total and 
occupational impairment.  Finally, it appears that her lack 
of employment is due to several disabilities and not solely 
because of her PTSD.

Based on the foregoing, then, it is concluded that the 
Veteran's disability picture does not most nearly approximate 
the next-higher 100 percent rating under Diagnostic Code 9411 
during the period in question.  

In sum, there is no basis for a rating in excess of 50 
percent prior to November 27, 2006, and no support for a 
rating in excess of 70 percent therefrom for the Veteran's 
PTSD.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

C.  Hypertension

Throughout the rating period on appeal, the Veteran has been 
assigned a 10 percent evaluation for hypertension pursuant to 
Diagnostic Code 7101.  That code section 
provides a 10 percent evaluation when evidence demonstrates 
diastolic pressure predominantly 100 or more, or systolic 
pressure predominantly 160 or more.  A minimum evaluation of 
10 percent is also assigned when there is a history of 
diastolic blood pressure of predominantly 100 or more and 
continuous medication is required for control. 38 C.F.R. § 
4.104, DC 7101. 

To be entitled to the next-higher 20 percent evaluation, the 
evidence must show  diastolic pressure of predominantly 110 
or more or systolic pressure of predominantly 200 or more.  

Note(1) to Diagnostic Code 7101 states that hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
The term hypertension means that the diastolic blood pressure 
is predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.

The objective evidence during the rating period on appeal 
includes a July 2004 VA examination.  At that time, the 
Veteran's blood pressure readings were 172/107, 174/110, and 
180/102.  Additionally, she reported home readings between 
180 and 190 systolic and 98 to 120 diastolic.  A September 
2004 treatment record indicated blood pressure of 173/84 and 
162/79.  Blood pressure readings on outpatient treatment in 
2005 and 2006 showed no diastolic readings of 100 or higher 
and no systolic readings of 200 or more.  In March 2006 the 
Veteran reported home readings of 135-145/80s.  Upon 
subsequent VA examination in November 2006, the Veteran's 
blood pressure readings were 171/93, 168/96, and 154/93.  

Based on the objective clinical findings noted above, the 
Board finds no basis for an award of the next-higher 20 
percent evaluation under Diagnostic Code 7101.  Indeed, 
neither VA examinations nor outpatient treatment records 
showed diastolic pressure of predominantly 110 or more or 
systolic pressure of predominantly 200 or more.  The Board 
acknowledges the Veteran's report, made at the July 2004 VA 
examination, that her blood pressure readings taken at home 
ranged between 98 and 120 for diastolic pressure.  However, 
while competent to report her readings, she did not specify 
how frequently they equaled or exceeded 110.  Thus, even her 
own statements do not sufficiently establish diastolic 
pressure predominantly 110 or more.  

In sum, the record does not support an evaluation in excess 
of 10 percent for hypertension over any portion of the rating 
period on appeal.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

IV.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.

The Veteran claims entitlement to an automobile and necessary 
adaptive equipment. She alternatively claims entitlement to 
adaptive equipment only.  

In order to be eligible to financial assistance in purchasing 
an automobile and/or adaptive equipment, the Veteran must be 
entitled to compensation for any of the following 
disabilities: (i) The loss or permanent loss of use of one or 
both feet; (ii) the loss or permanent loss of use of one or 
both hands; (iii) the permanent impairment of vision of both 
eyes. 38 U.S.C.A. § 3902(a)(b); 38 C.F.R. § 3.808(b)(1).

In determining whether the above criteria have been 
satisfied, the Board notes that the term "loss of use" of a 
hand or foot is defined at 38 C.F.R. § 3.350(a)(2) as that 
condition where no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the elbow or knee with the use of 
a suitable prosthetic appliance. The determination will be 
made on the basis of the actual remaining function, whether 
the acts of grasping, manipulation, etc, in the case of the 
hand, or balance, propulsion, etc., in the case of a foot, 
could be accomplished equally well by an amputation stump 
with prosthesis.

At the outset, it is noted that the Veteran has not claimed, 
and the evidence does not demonstrate, permanent impairment 
of vision in both eyes.  In fact, no visual disability is 
established in the record.  Similarly, there is no showing of 
permanent loss of use of one or both hands.  Here, the 
Veteran's specific contention is that she is entitled to 
automobile and adaptive equipment based on loss of use of the 
right foot, as indicated in the VA Form 21-4502, Application 
for Automobile or Other Conveyance and Adaptive Equipment.  

In this case, the Veteran's contentions of loss of use of the 
right foot are not supported by the medical evidence of 
record.  On VA examination in November 2006, the Veteran 
reported that she used a walker and, while at home, a 
wheelchair.  However, she could walk a few blocks with the 
walker before she had to stop due to low back pain.  Such 
back pain precluded her from daily activities involving 
bending, twisting, or repetitive movement.  She could perform 
only minimal housework.  Her gait was abnormal and was 
described as slow and deliberate.  She had normal strength of 
plantar flexion of the feet, minimally weaker on the right 
side.  Sensation in the lower extremities was normal on the 
right, as she could detect monofilament in 10 out of 10 
spots.  On the left, she could detect monofilament in 8 out 
of 10 spots.    

The objective findings outlined above fail to demonstrate 
loss of use as contemplated under § 3.350(a)(2) with respect 
to either lower extremity.  
Moreover, no other evidence of record shows such loss of use.  
For example, although she presented for a July 2004 VA 
examination in a wheelchair, the examination report indicated 
that she walked, with her gait assisted at times by her 
daughter.  Moreover, she had full motor strength in the lower 
extremities at that time.  

Because the contended loss of use of the lower extremities 
has not been demonstrated, the application for automobile and 
adaptive equipment must be denied.  

It is observed that a Veteran who is not eligible for 
assistance under the foregoing criteria may nevertheless be 
entitled to adaptive equipment if he/she is entitled to VA 
compensation for ankylosis of one or both knees, or of one or 
both hips. 38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 
3.808(b)(1)(iv).  However, in the present case this provision 
does not serve as a basis for a grant of benefits, because 
the Veteran is not service- connected for, or otherwise 
entitled to VA compensation for ankylosis of one or both 
knees, or of one or both hips. 

Considering the foregoing, there is no basis for a grant of 
entitlement to automobile and adaptive equipment or for 
adaptive equipment only. As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for chronic pain syndrome is denied.

Service connection for diabetes mellitus, type II, is denied.

Service connection for a cervical spine disability is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.

Entitlement to a rating in excess of 60 percent for 
degenerative disc and joint disease of the lumbosacral spine 
is denied.

Entitlement to an increased rating for PTSD, evaluated as 50 
percent disabling prior to November 27, 2006, and as 70 
percent disabling therefrom, is denied.

Entitlement to a rating in excess of 10 percent for 
hypertension is denied.

Entitlement to automobile and adaptive equipment or for 
adaptive equipment only, is denied.


REMAND

The Board finds that additional development is required with 
respect to the Veteran's claim of entitlement to service 
connection for a gastrointestinal disability, to exclude 
colitis.  In this regard, the service treatment records show 
gastrointestinal complaints on numerous occasions, including 
in 1977, 1980, 1981, 1982, 1984, 1987 and 1989.  Moreover, 
following separation from active service in February 1990, 
the post-service record shows gastrointestinal complaints 
beginning in 1991.  Subsequent clinical records reflect 
additional treatment in 1993, 1994, 1997, 2001, and 2003.  
Furthermore, while some complaints and symptoms appeared to 
relate to a gynecological disorder, other evidence does show 
gastrointestinal diagnoses, such as a finding of irritable 
bowel syndrome in June 2001.  

Thus, the evidence shows gastrointestinal complaints during 
service and shortly thereafter, with sufficient continuity of 
treatment to suggest that the current problems may be related 
to active service.  Under such circumstances, an examination 
is deemed necessary as provided by 38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  Moreover, the Court of Appeals for 
Veterans Claims has stated that, when considering whether 
there  "may" be a nexus between the current disability or 
symptoms and the veteran's service, a low threshold applies.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

It is noted that the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for colitis is found to be inextricably 
interwined with the general stomach disability claim.  
Accordingly, a final decision on the colitis issue will not 
be rendered until development on the general gastrointestinal 
claim has been accomplished.  Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).


Accordingly, the case is REMANDED for the following action:
 
1.  Schedule the Veteran for a VA 
gastrointestinal examination to determine 
the nature and etiology of any present 
disorders.  All diagnoses should be 
identified.  For each diagnosis, the 
examiner should state whether it is at 
least as likely as not that such disorder 
is causally related to the in-service 
complaints or to any incident of active 
service.  All opinions should be 
accompanied by a clear rationale 
consistent with the evidence of record.  
The claims folder must be reviewed in 
conjunction with this request.  

2.  Upon completion of the above, 
readjudicate the claim of entitlement to 
service connection for a gastrointestinal 
disability, to include consideration of 
whether new and material evidence has 
been received to reopen the colitis 
claim, taking into account all evidence 
received since issuance of the most 
recent Supplemental Statement of the 
Case.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


